DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-13, 17, 19, 24, 25, 29, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva (WO 2022084955 A1) in view of NPL titled 3GPP TSG RAN WG1 #104-2, hereafter 3GPP, provided by Applicant’s IDS.

	Regarding claim 1, Da Silva discloses 
	an apparatus for wireless communication at a user equipment (UE), comprising: (wireless device/WD, FIG. 8 #22, comprising (page 18)
	a first interface configured to: (radio interface, FIG. 8 #82, configured for wireless communication (page 18), FIG. 8 
	the first interface or a second interface configured to: output a measurement report to the serving cell (radio interface to send neighbor cell measurement report to serving cell (pages 19-20), FIGs. 10, 11
 	a processing system configured to: (processor/processing circuitry, FIG. 8 #84 #86)
	Da Silva does not expressly disclose obtain, from a serving cell, a configuration for the UE to measure a reference signal of a non-serving cell; measure the reference signal of the non-serving cell; wherein outputting the measurement report triggers an update for a transmission configuration indicator (TCI) state associated with the reference signal of the non-serving cell; apply the update for the TCI state associated with the reference signal

	3GPP discloses obtain, from a serving cell, a configuration for the UE to measure a reference signal of a non-serving cell (UE receiving configuration including reference signal for non-serving cell (Section 2.2)
	measure the reference signal of the non-serving cell (UE measures RS of non-serving cell (sections 2.2.1-2.2.2)
 	wherein outputting the measurement report triggers an update for a transmission configuration indicator (TCI) state associated with the reference signal of the non-serving cell (UE performs TCI state update based on non-serving cell RS triggered by L1-RSRP measurement reporting (Sections 2.2.1, 2.2.2)
	apply the update for the TCI state associated with the reference signal (UE applies TCI update (Section 2.3.4)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “obtain, from a serving cell, a configuration for the UE to measure a reference signal of a non-serving cell; measure the reference signal of the non-serving cell; wherein outputting the measurement report triggers an update for a transmission configuration indicator (TCI) state associated with the reference signal of the non-serving cell; apply the update for the TCI state associated with the reference signal” as taught by 3GPP into Da Silva’s system with the motivation to enable L1/L2-centric mobility (3GPP, Sections 2.2.1, 2.2.2)

Claim 29 is rejected based on similar ground(s) provided in rejection of claim 1.

	Regarding claims 11, 39, Da Silva does not expressly disclose “satisfy a condition associated with the measurement report, wherein outputting the measurement report is based at least in part on satisfying the triggering condition”
	3GPP discloses UE performing measurement and reporting of non-serving cell RS based on TCI state activation for TCIs associated with non-serving cell (Sections 2.2 – 2.2.2)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “satisfy a condition associated with the measurement report, wherein outputting the measurement report is based at least in part on satisfying the triggering condition” as taught by 3GPP into Da Silva’s system with the motivation to enable L1/L2-centric mobility (3GPP, Sections 2.2.1, 2.2.2)

	Regarding claims 12, 40, 3GPP discloses UE receiving a configuration of TCI state activation for TCIs associated with non-serving cell (Sections 2.2 – 2.2.2)

	Regarding claims 13, 41, Da Silva discloses “obtain, from the serving cell, a request for the measurement report, wherein outputting the measurement report is based at least in part on obtaining the request” WD/UE configured by serving base station to perform measurement and reporting of neighbor cell (pages 19, 20), FIGs. 10, 111


	Regarding claim 19, Da Silva discloses
	an apparatus for wireless communication at a base station (BS), comprising: (base station/network node, FIG. 8 #16, comprising (pages 17, 18)
	a first interface configured to: output, to a user equipment (UE), a configuration for the UE to measure a non-serving cell (radio interface/transceiver, FIG. 8 #62, operable to transmit a configuration to UE to measure signals from a neighbor base station (pages 19, 20), FIGs. 9, 11
	the first interface or a second interface configured to: obtain a measurement report from the UE (transceiver receiving measurement report from UE (pages 19, 20), FIGs. 9, 11		
	a processing system configured to (processing circuitry/processor (FIG. 8 #68, 80)
	Da Silva does not expressly disclose output, to a user equipment (UE), a configuration for the UE to measure a reference signal of a non-serving cell; wherein outputting the measurement report triggers an update for a transmission configuration indicator (TCI) state associated with the reference signal of the non-serving cell; apply the update for the TCI state associated with the reference signal

	3GPP discloses output, to a user equipment (UE), a configuration for the UE to measure a reference signal of a non-serving cell (UE receiving configuration including reference signal for non-serving cell (Section 2.2)
	wherein obtaining the measurement report triggers an update for a transmission configuration indicator (TCI) state associated with the reference signal of the non-serving cell (UE performs TCI state update based on non-serving cell RS triggered by L1-RSRP measurement reporting (Sections 2.2.1, 2.2.2)
	apply the update for the TCI state associated with the reference signal (UE applies TCI update (Section 2.3.4)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “output, to a user equipment (UE), a configuration for the UE to measure a reference signal of a non-serving cell; wherein outputting the measurement report triggers an update for a transmission configuration indicator (TCI) state associated with the reference signal of the non-serving cell; apply the update for the TCI state associated with the reference signal” as taught by 3GPP into Da Silva’s system with the motivation to enable L1/L2-centric mobility (3GPP, Sections 2.2.1, 2.2.2)

Claim 47 is rejected based on similar ground(s) provided in rejection of claim 19.

	Regarding claims 24, Da Silva does not expressly disclose “output, to the UE, a configuration of a triggering condition associated with the measurement report, wherein obtaining the measurement report from the UE is based at least in part on outputting the triggering condition to the EU”
	3GPP discloses UE receiving configuration for performing measurement and reporting of non-serving cell RS based on TCI state activation for TCIs associated with non-serving cell (Sections 2.2 – 2.2.2)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “output, to the UE, a configuration of a triggering condition associated with the measurement report, wherein obtaining the measurement report from the UE is based at least in part on outputting the triggering condition to the EU” as taught by 3GPP into Da Silva’s system with the motivation to enable L1/L2-centric mobility (3GPP, Sections 2.2.1, 2.2.2)

	Regarding claims 25, Da Silva discloses “output, to the UE, a request for the measurement report, wherein obtaining the measurement report from the UE is based at least in part on outputting the request for the measurement report” WD/UE configured by serving base station to perform measurement and reporting of neighbor cell (pages 19, 20), FIGs. 10, 111

	

Claims 15, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva in view of 3GPP and in further view of Seo et al (USPN 2017/0366324) 
	
 	Regarding claim 15, Da Silva discloses a measurement report to the serving cell (radio interface to send neighbor cell measurement report to serving cell (pages 19-20), FIGs. 10, 11
	Combined system of Da Silva and 3GPP does not expressly disclose “obtain, from the serving cell, an ACK responsive to the measurement report, the ACK indicating a successful reception of the measurement report at the serving cell”
	Seo discloses UE receiving an ACK from base station in response to successful uplink data transmission including reporting transmissions [0010, 0011, 0079, 0176], FIG. 6
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “obtain, from the serving cell, an ACK responsive to the measurement report, the ACK indicating a successful reception of the measurement report at the serving cell” as taught by Seo into combined system of 3GPP and Da Silva with the motivation to enable prevent duplication transmissions of data/report by UE


	Regarding claims 26, Da Silva discloses a measurement report to the serving cell (radio interface to send neighbor cell measurement report to serving cell (pages 19-20), FIGs. 10, 11
	Combined system of Da Silva and 3GPP does not expressly disclose “output, to the UE, an ACK responsive to the measurement report, the ACK indicating a successful reception of the measurement report at the BS”
	Seo discloses UE receiving an ACK from base station in response to successful uplink data transmission including reporting transmissions [0010, 0011, 0079, 0176], FIG. 6
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “output, to the UE, an ACK responsive to the measurement report, the ACK indicating a successful reception of the measurement report at the BS” as taught by Seo into combined system of 3GPP and Da Silva with the motivation to enable prevent duplication transmissions of data/report by UE

Allowable Subject Matter
Claims 2-6, 16, 20-23, 28, 30-32, 34, 48-51, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Decarreau et al (USPN 20200413306)	FIG. 9
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469